Citation Nr: 0721624	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  03-12 934	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 20% for 
postoperative residuals of lumbar spine injury.

2.  Entitlement to an initial rating in excess of 10% for 
postoperative residuals of thoracic spine injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1999 to December 
2001.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2003 rating action that granted service 
connection for postoperative residuals of lumbar and thoracic 
spine injuries and assigned initial separate 20% and 10% 
ratings for lumbar and thoracic spine disabilities, 
respectively.  

By decision of March 2004, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).  These 
provisions include enhanced duties to notify and assist 
claimants.    

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and the Board's 
previous March 2004 remand, the Board finds that all notice 
and development action needed to fairly adjudicate the claims 
on appeal has not been accomplished.

In March 2004, the Board remanded this case to the RO for a 
VA examination of the veteran, and specifically requested the 
physician to render clinical findings responsive to the 
decision of the U.S. Court of Appeals for Veterans Claims 
(Court) in DeLuca v. Brown, 8 Vet. App. 202-207 (1995).  
However, the VA examination conducted in September 2004 
failed to furnish the requested findings.  In June 2007 
written argument, the veteran's representative stated that 
the September 2004 VA examination was inadequate, noting also 
that the current degree of severity of the veteran's back 
disability was unclear following surgery in June 2005.  The 
Board concurs, and finds that this case must thus be remanded 
to the RO to obtain a new VA orthopedic examination to 
resolve the higher rating issues on appeal.  

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R.  § 3.655 (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

The record also reflects that outstanding VA and military 
medical records should be obtained prior to the new VA 
examination.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, the Board finds that the 
complete records of all treatment and evaluation of the 
veteran for postoperative residuals of back injury at the 
Dayton, Ohio VA Medical Center (VAMC) from January 2005 to 
the present time, and any and all post-surgical records from 
the Bethesda, Maryland National Naval Medical Center (NNMC) 
from June 2005 to the present time should be obtained and 
associated with the claims folder.  The Board points out 
that, under 38 C.F.R. § 3.159(b), efforts to obtain Federal 
records should continue until either the records are received 
or notification is provided that further efforts to obtain 
such records would be futile.  See 38 C.F.R. § 3.159(c)(1).  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the veteran should include 
correspondence that sufficiently addresses the duty, imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring 
the VA to explain what evidence will be obtained by whom.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO 
is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the veteran should also explain that he has 
a full 1-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (amending 
the relevant statute to clarify that the VA may make a 
decision on a claim before the expiration of the 1-year VCAA 
notice period).  The RO's letter should also invite the 
veteran to submit all pertinent evidence in his possession, 
and ensure that he receives notice that meets the 
requirements of the Court's decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as appropriate.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information and authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.    

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should send the veteran and 
his representative a letter requesting 
him to provide sufficient information, 
and if necessary, authorization, to 
enable it to obtain any additional 
pertinent evidence that is not currently 
of record.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the Court's decision in 
Dingess/Hartman, cited above, as 
appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full 1-year period to respond 
(although the VA may decide the claim 
within the        1-year period).   

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken. 

3.  The RO should obtain copies of the 
complete records of all treatment and 
evaluation of the veteran for 
postoperative residuals of back injury at 
the Dayton, Ohio VAMC from January 2005 
to the present time, and any and all 
post-surgical records from the Bethesda, 
Maryland NNMC from June 2005 to the 
present time.   In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims folder.

4.  Thereafter, the RO should arrange for 
the veteran to undergo VA examination of 
his back by a physician to determine all 
current residuals of his service-
connected thoracolumbar spine disability.  
The doctor should review the claims 
folder, and the examination report should 
include discussion of the veteran's 
documented medical history and 
assertions, to include the most recent 
June 2005 back surgery at the Bethesda 
NNMC.  

All appropriate tests and studies should 
be accomplished, and all clinical 
findings, including range of motion 
studies of the thoracolumbar spine 
expressed in degrees, and whether there 
is any thoracolumbar spine ankylosis 
should be reported in detail.  The 
physician should render specific findings 
as to whether, during the examination, 
the thoracolumbar spine disability 
produces objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
low back.  If pain on motion is observed, 
he should indicate the point at which 
pain begins.  He should indicate whether, 
and to what extent, the veteran 
experiences likely functional loss of the 
low back due to pain and/or any of the 
other symptoms noted above during flare-
ups and/or with repeated use; to the 
extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited low back 
motion. 
  
The physician should set forth all 
findings and comments, and the complete 
rationale for the conclusions reached in 
a printed (typewritten) report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

6.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall, 11 
Vet. App. at 271.   

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.           
 
8.  Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, the RO must furnish him and 
his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords him the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


